                                                              THE HONORABLE ROBERT S. LASNIK
 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    CHARLOTTE WINELAND, et al.,                             Case No. C19-0793RSL

 9                          Plaintiffs,
                                                              STIPULATION AND ORDER OF
10                                                            DISMISSAL OF ALL CLAIMS
      v.                                                      AGAINST DEFENDANT
11                                                            CLA-VAL CO.
      AIR & LIQUID SYSTEMS CORP., et al.,
12
                           Defendants.
13

14

15                                              I. STIPULATION

16           IT IS HEREBY STIPULATED AND AGREED between the plaintiffs Charlotte

17   Wineland, individually, and Susan Wineland, , as personal representative of the Estate of John

18   Dale Wineland, deceased (“Plaintiffs”) and defendant Cla-Val Co., a division of Griswold

19   Industries (“Cla-Val”) that all claims asserted against Cla-Val in the above captioned case may

20   be dismissed without prejudice and without costs to any party. Plaintiffs expressly reserve all

21   rights against all other parties herein.

22   ///

23   ///

24   ///

25   ///


     STIPULATION AND ORDER OF
     DISMISSAL OF ALL CLAIMS                         Page 1          Foley & Mansfield, PLLP
     AGAINST DEFENDANT                                               999 Third Avenue, Suite 3760
     CLA-VAL CO.                                                     Seattle, WA 98104
                                                                     Telephone: (206) 456-5360
 1         DATED this 22nd day of October, 2019.

 2
     FOLEY & MANSFIELD, PLLP
 3

 4   By:   /s/ Kyle Jones
           Kyle Jones, WSBA # 50838
 5         asbestos-sea@foleymansfield.com
           999 Third Avenue, Suite 3760
 6         Seattle, WA 98104
           Telephone: (206) 456-5360
 7         Attorneys for Defendant Cla-Val Co.,
           a division of Griswold Industries
 8

 9   WEINSTEIN COUTURE PLLC

10
     By:   s/ Alexandra Caggiano ________
11         Alexandra B. Caggiano, WSBA No. 47862
           601 Union Street, Suite 2420
12         Seattle, Washington 98101
           Telephone: (206) 508-7070
13         Facsimile: (206) 237-8650
           Attorneys for Plaintiffs
14

15   And

16   FROST LAW FIRM, PC

17
           s/ Scott Frost
18         Scott L. Frost, WSBA #54685
           scott@frostlawfirm.com
19         273 West 7th Street
           San Pedro, CA 90731
20         Telephone: (866) 353-6376
           Fax: (310) 861-8803
21         Attorneys for Plaintiffs

22   ///

23   ///

24   ///

25   ///


     STIPULATION AND ORDER OF
     DISMISSAL OF ALL CLAIMS                      Page 2   Foley & Mansfield, PLLP
     AGAINST DEFENDANT                                     999 Third Avenue, Suite 3760
     CLA-VAL CO.                                           Seattle, WA 98104
                                                           Telephone: (206) 456-5360
 1                                            II.    ORDER

 2           THIS MATTER having come before the undersigned upon the foregoing stipulation of

 3   the parties for dismissal of Cla-Val Co. a Division of Griswold Industries only (“Cla-Val”), and

 4   the Court being fully advised, it is hereby ORDERED, ADJUDGED AND DECREED that the

 5   above action and all claims asserted against Cla-Val in the above captioned case may be

 6   dismissed without prejudice and without costs to any party. Plaintiffs expressly reserve all rights

 7   against all other parties herein.

 8           IT IS SO ORDERED:

 9           Dated this 25th day of October, 2019.

10

11

12
                                                          A
                                                          Robert S. Lasnik
                                                          United States District Judge
13 Presented by:

14 FOLEY & MANSFIELD, PLLP

15 By:       /s/ Kyle Jones
             Kyle Jones, WSBA # 50838
16           asbestos-sea@foleymansfield.com
             Attorney for Defendant Cla-Val Co.,
17           a division of Griswold Industries
18
     WEINSTEIN COUTURE PLLC
19
     By:     /s/ Alexandra Caggiano ________
20           Alexandra B. Caggiano, WSBA No. 47862
             alex@weinsteincaggiano.com
21           Attorneys for Plaintiffs
     And
22
     FROST LAW FIRM, PC
23

24           /s/ Scott Frost
             Scott L. Frost, WSBA #54685
25           scott@frostlawfirm.com
             Attorneys for Plaintiffs


     STIPULATION AND ORDER OF
     DISMISSAL OF ALL CLAIMS                         Page 3          Foley & Mansfield, PLLP
     AGAINST DEFENDANT                                               999 Third Avenue, Suite 3760
     CLA-VAL CO.                                                     Seattle, WA 98104
                                                                     Telephone: (206) 456-5360
